PEARSON, Judge
(concurring in part and dissenting in part).
I concur fully in the holding set forth that: “consistent with the express provision of rule 3.2 subd. b, F.A.R., that the period of one calendar month as specifically provided by § 33.11(1), Fla.Stat., *501F.S.A., is the period within which appeals may be taken from the civil court of record”, and the reasoning which supports this holding, including, of course the rejection of the incorrect and unnecessary footnote to the case of In re Campbell’s Guardianship, Fla.App.1959, 114 So.2d 352, 354. I further concur that the present holding should not be given a retroactive effect.
I dissent from the decision reached by the majority in the instant case. It is my view that the ground presented by the motion to dismiss is jurisdictional and that upon our holding that the period of one calendar month is the period within which appeals may be taken from the civil court of record, the instant appeal must be dismissed.1

. See dissenting opinion in Aronson v. Congregation Temple De Hirsch, Fla.App.1960, 123 So.2d 408, 415.